Citation Nr: 1713047	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of left shoulder trauma, to include impingement with intraclavicular spurring.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary for these claims to ensure that due process is followed and the RO has the opportunity to consider the additional relevant evidence submitted since the December 2012 statement of the case (SOC), along with the opportunity to issue a new supplemental SOC (SSOC) if the claims are not granted in full.  See 38 C.F.R. § 19.37 (if the SOC/SSOC was prepared before the receipt of the additional evidence, a SSOC will be furnished to the Veteran and representative in accordance with 38 C.F.R. § 19.31).  Although recent statutory provisions allow for an automatic waiver of initial RO review of post-substantive appeal evidence, that type of evidence must be submitted by the Veteran.  See 38 U.S.C.A. § 7105(e)(1).

In the present claims, a substantial amount of evidence has been added to the record since the most recent December 2012 SOC addressing the Veteran's claims.  This includes VA treatment records, as well as several VA examination reports (February 2017) related to his increased ratings claims for his service-connected left shoulder and low back disabilities.  Therefore, the automatic waiver provisions do not apply and the claims should be adjudicated by the RO given this amount of pertinent evidence.

With regard to the Veteran's claim of service connection for sleep apnea, the service treatment records are negative for a diagnosis of sleep apnea.  However, there are complaints of fatigue and excessive sleepiness, including in 1981.  Further, frequent trouble sleeping was indicated by the Veteran in the March 1994 report of medical history.  Thereafter, the Veteran underwent a December 2008 sleep study which confirmed mild obstructive sleep apnea associated with sporadic hypoxemia.  He submitted the January 2009 claim in which he noted he suffered sleep problems in service.  In the February 2013 substantive appeal, the Veteran reported that although soldiers were not tested for sleep apnea during service, his military records show sleeplessness and sleep problems.  The Board finds this evidence is sufficient to trigger VA's duty to obtain a VA examination and medical opinion to determine the etiology of his claimed sleep apnea disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the sleep apnea claim.  The examiner must review the entire claims file.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sleep apnea had its onset during, or is otherwise related to, the Veteran's active service.

The examiner should address and discuss the Veteran's in-service complaints of fatigue and trouble sleeping, along with the lay contentions noted above.

The examination report must include a complete rationale for all opinions expressed.

2.  Review the February 2017 VA examinations related to the Veteran's service-connected back and left shoulder disabilities.  Ensure that the opinions comply with the recent United States Court of Appeals for Veterans Claims' (Court) decision in See Correia v. McDonald, 28 Vet. App. 158 (2016).

3.  After undertaking any other development deemed appropriate, re-adjudicate the appeal, to include consideration of the additional evidence obtained since the claims were last adjudicated in the December 2012 SOC.  If any of the benefits sought remain denied, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

